The defendant is a woman 51 years of age. She was married to the plaintiff in 1907. They lived together for some twenty years when the plaintiff began to pay attention to another woman. This proceeded to a point where the relations of the parties as man and wife ceased and although they continued to live in the same house they rarely spoke to one another.
Robbed of the companionship of the husband the defendant started going about with another man. She did this openly. She denies emphatically and with apparent honesty that her relations were improper with him. He was friendly with her mother and sister, both estimable appearing women and they, too, were frequently in his company with the defendant.
The times and place of the association with this man by the defendant were such as might well lead to a suspicion of improper relations. There is no direct testimony of such, however, except the testimony of two amateur detectives who *Page 82 
without pay or promise of pay (according to their story) trailed the two for many weeks without obtaining such evidence, and then, as they say, at last found them in the act of adultery.
Their testimony rather than convincing me of the adultery leads me to believe that in spite of their efforts they were unable to find the defendant in improper relations and at last resorted to fiction and perjury.
As to the plaintiff his testimony in substance and manner compels little respect. His notes purporting to be made on the day and date were patently made recently and at the same time. His denials of relations with the other woman sound insincere and the evidence offered by the defendant as to these stands unrefuted and convincing.
I find the plaintiff has failed to prove his charge of adultery and that the defendant has proved this charge against him.
There is a dispute as to the value of his property but admittedly he owns two houses clear of encumbrances and has an income of some $1200.
   The defendant is granted a divorce on her cross-complaint, a change of name and $10,000. alimony.